Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Hirano et al (US 2017/0029931).
Hirano et al discloses the claimed (Ti,Al,Ta)(C,N) layer with the claimed proportions  (0098- 0106 , tables 7 & 9, claims 1-19) used for tools (abstract).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Mitsubishi (JP 2007-030131).
Mitsubishi discloses the claimed (Ti,Al,Ta)(C,N) layer with the claimed proportions  (009, 0017-0025 , table 2 no.3, claim 1, fig 3) used for tools (abstract).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Mitsubishi (JP 2004-050342).
Mitsubishi discloses the claimed (Ti,Al,Ta)(C,N) layer with the claimed proportions  (006, 0014-0020 , table 2 no.1 , claim 1, fig 3) used for tools (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/Primary Examiner, Art Unit 1784